Citation Nr: 0502545	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-08 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from October 1964 to November 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Los Angeles, California, 
regional office (RO) of the Department of Veterans Affairs 
(VA). 


FINDING OF FACT

The veteran's PTSD results in occupational and social 
impairment with deficiencies in most areas due to symptoms 
including nightmares, flashbacks, intrusive thoughts, 
hypervigilance, startle response, poor concentration, 
feelings of numbness, avoidant behavior, and irritability, 
resulting in impaired impulse control, impaired thinking and 
mood, and inability to establish and maintain effective 
relationships.  Total occupational and social impairment has 
not been demonstrated. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§  1155, 
5100 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 
3.326(a), 4.130, Code 9411 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements. 

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  In Pelegrini II, the Court 
held that the VCAA requires VA to provide notice, consistent 
with the requirements of 38 U.S.C.A. § 5103(A) and 
Quartuccio, that informs the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide; and that, furthermore, in 
what can be considered a fourth element of the requisite 
notice, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim, under 38 C.F.R. § 3.159(b).  In Pelegrini II, the 
Court clarified that VA's regulations implementing amended 
section 5103(a) apply to cases pending before VA on November 
9, 2000, even if the RO decision was issued before that date, 
and that, where notice was not mandated at the time of the 
initial RO decision, it was not error to provide remedial 
notice after such initial decision.  

In this case, the veteran has not been provided with a VCAA 
letter for the issue on appeal.  He was provided a VCAA 
letter in December 2001.  However, while this letter contains 
much of the required VCAA notice for the veteran's claim, it 
was issued in response to other claims not before the Board, 
including a claim for an increased evaluation for a different 
disability.  It was also provided to the veteran after the 
initial unfavorable decision by the RO.  Therefore, the VCAA 
notice that has been provided to the veteran for the issue on 
appeal is inadequate in both specificity of content and 
timing.  However, at the March 2004 hearing, it was noted 
that the veteran had waived his right to additional VCAA 
notice intended to correct deficiencies in the content and 
timing of the previous notice.  (See Transcript)  A written 
waiver signed by the veteran was also received at this time.  
The Board notes that the veteran has a representative from a 
veteran's service organization, that this representative was 
present at the March 2004 hearing, and that this 
representative is presumably aware of both the facts in this 
case and the VCAA.  Therefore, as the veteran has waived his 
right to further VCAA notice, the Board may proceed with its 
review of this appeal.  Janssen v. Principi, 15 Vet. App. 370 
(2001).  

With regard to the duty to assist, the veteran has reported 
only two sources of treatment for his disability; the 
California Department of Corrections, and the VA.  All 
records were obtained from these sources before the case was 
certified for appellate review.  The veteran has been 
afforded two VA psychiatric examinations in conjunction with 
his claim, and the most recent VA examination was conducted 
in March 2001.  The veteran appeared at a hearing before the 
undersigned Veterans Law Judge in March 2004.  At this 
hearing, the veteran was specifically asked if his PTSD had 
increased in severity since his last VA examination.  His 
reply indicated that he had actually improved in the sense 
that he was now able to better care for himself, but that his 
flashbacks and nightmares were probably about the same.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has met the 
development requirements of the VCAA, and any portions 
related to notice that have not been met have been waived.  
There would be no benefit in developing this case further.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  Under these circumstances, adjudication of this 
appeal, without referral to the RO for further consideration 
of the claim under the VCAA, poses no prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

A review of this case indicates that the veteran submitted 
his initial claim for service connection for PTSD in October 
1998.  Although this claim was initially denied, the veteran 
continued to actively pursue it until service connection for 
PTSD was established in a May 2001 rating decision.  A 50 
percent evaluation for this disability was assigned, 
effective from October 1998.  In June 2001, the veteran 
submitted a notice of disagreement with the 50 percent 
evaluation for his PTSD.  In a March 2002 rating decision, 
the evaluation for the veteran's PTSD was increased to 70 
percent, also effective from October 1998.  Entitlement to a 
total rating based on individual unemployability was also 
established at this time, effective from October 1998.  The 
veteran continued to express his disagreement with the 70 
percent evaluation for PTSD, and the case has been forwarded 
to the Board for appellate review. 

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The Board notes that these issues involve the veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's PTSD is evaluated under the General Rating 
Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Code 
9411.  Under this formula, a 100 percent evaluation is 
warranted for total occupational and social impairment, due 
to such symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation or own name.  

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

The relevant evidence includes treatment records from the 
California Department of Corrections.  September 1998 records 
indicate that the veteran was under treatment for depression, 
PTSD by history, and substance abuse.  His depression and 
substance abuse were in remission.  The veteran's score on 
the Global Assessment of Functioning (GAF) scale was assessed 
as 70.  

VA treatment records show that the veteran was admitted to a 
VA domiciliary in June 1999 for treatment of drug abuse.  He 
had just been released from prison.  A June 1999 mental 
status evaluation conducted by a VA psychiatrist revealed 
that the veteran had a history of alcohol, cannabis, and 
cocaine dependence.  Other symptoms included nightmares, 
flashbacks, intrusive thoughts, and startle response.  He was 
divorced, and not in contact with his son.  The diagnostic 
impression was alcohol dependence, cocaine dependence, and 
PTSD, as well as dependent personality traits.  The GAF score 
was estimated to be 65.

In his initial group meeting, the veteran complained of 
frequent flashbacks, and depression for the past year.  He 
had a history of suicidal ideations, but no attempts.  The 
veteran did not have any current suicidal or homicidal 
ideations, and was not a danger to himself or others.  He had 
pronounced memory impairment.  The veteran expressed a desire 
to return to work.  Additional June 1999 records show that 
the veteran continued to be seen on a frequent basis for 
treatment of substance abuse, and he had an estimated GAF 
score of 55.  

The veteran was afforded a VA psychological examination in 
July 1999.  The claims folder was not provided for review, 
although computerized VA records were reviewed.  His history 
of substance abuse was noted, as was his service in Vietnam.  
The veteran described recurring nightmares of stressful 
events in service.  Currently, his chief complaint was of 
nightmares, and he also experienced flashbacks and memory 
loss.  The veteran had persistent avoidance of stimuli 
associated with his Vietnam service, and he attempted to 
avoid people and activities which might serve as reminders.  
He also had persistent symptoms of increased arousal 
manifested in a sleep disorder, irritability and outbursts of 
anger, hypervigilance, startle response, and impaired 
concentration.  The veteran also experienced depression, and 
had a depressed mood about 75 percent of the time.  He had a 
history of a suicide attempt using drugs in 1996, but he 
denied current suicidal or homicidal ideations.  The veteran 
said he had auditory hallucinations, but knew not to act on 
them.  He slept only three to four hours each night.  The 
diagnoses included chronic PTSD, polysubstance abuse in full 
sustained remission, and major depression.  The examiner 
opined that the veteran had severe social and industrial 
impairment related in equal measure to PTSD, depression, and 
polysubstance abuse.  His score on the GAF was 40.  

VA treatment records from September 1999 show that the 
veteran was seen by a VA psychiatrist for a review of his 
medication.  The veteran was stable in the community, no 
danger to himself or others, and doing extremely well on his 
medications.  

VA treatment records dated from August 1999 to March 2001 
show that the veteran continued to be seen in group therapy 
on a weekly basis.  He was initially involved in a group for 
substance abuse, but changed to a PTSD group in December 
1999.  These treatment records consistently show that the 
veteran actively participated in his groups.  He was 
cooperative, well oriented, and did not have any suicidal or 
homicidal ideations.  

The veteran was afforded a complete psychiatric evaluation 
and independent medical opinion in March 2001.  The claims 
folder was reviewed in conjunction with this examination.  
The veteran expressed the opinion that the main psychological 
problem that kept him from working was PTSD.  The veteran 
lived in a sober living facility.  He did not sleep well.  He 
could dress and bathe himself.  He did not report any 
friendships other than the ones who brought him to the 
evaluation.  The veteran said that his last job was as a 
barber in prison from 1996 to 1999.  His last job outside of 
prison was a telemarketer.  He also had experience as a 
factory worker and an insurance broker.  On examination, the 
veteran was fairly groomed.  He was cooperative, with mildly 
retarded psychomotor activity.  His mood was dysphoric, and 
he had feelings of paranoia towards Asians.  He had passive 
suicidal ideations, but no homicidal ideations.  The veteran 
was not distracted by flashbacks or hallucinations during the 
examination.  He was alert and oriented, and displayed 
insight regarding his illness.  His intellectual functioning 
revealed a fair fund of knowledge.  The examiner stated that 
the veteran had not been employed for the past 12 months due 
to psychiatric reasons.  The diagnoses included chronic PTSD, 
manifested by the veteran's history of unusual psychological 
trauma involving combat, with subsequent nightmares, 
flashbacks, intrusive thoughts, hypervigilance, startle 
response, poor concentration, feelings of numbness, avoidant 
behavior, and irritability.  The other diagnosis was 
polysubstance abuse in remission.  The GAF was 50.  The 
examiner opined that the veteran could follow instructions, 
and maintain concentration and pace for simple work, but not 
for complex activities.  He would have difficulty interacting 
with others, and difficulty persisting at competitive work on 
an extended basis.  His prognosis was guarded.  

VA treatment records dated from March 2001 to November 2002 
show that the veteran underwent treatment for a variety of 
disabilities, including a back disability, obesity, and sleep 
apnea.  He also continued to be active in his PTSD group.  
These records consistently state that the veteran was 
oriented, cooperative, and an active participant in the 
group, with no acute distress.  He did not have any suicidal 
or homicidal ideations.  July 2001 records show that the 
veteran underwent back surgery, and that his pain contributed 
to his depression.  December 2001 records note that the 
veteran was progressing well in his treatment.  

At the March 2004 hearing, the veteran testified that he was 
on medication for his PTSD, and that he was seen weekly at a 
VA facility.  He reported memory loss, hallucinations and 
flashbacks, paranoid feelings, startle responses, an 
inability to focus, and depression.  He would sometimes 
forget where he was.  The veteran noted he had a sleep 
disorder.  He believed that he frightened people, and that no 
one liked him.  The veteran was now living in his own home, 
and was able to drive a car.  The veteran believed his PTSD 
had improved in the sense that he could take better care of 
himself.  He added that his flashbacks and nightmares were 
probably about the same as they always were, or possibly 
worse.  See Transcript.  

After careful review of the evidence, the Board finds that 
entitlement to an initial evaluation in excess of 70 percent 
for PTSD is not warranted for any portion of the period from 
October 1998 to the present.  The veteran's PTSD is 
productive of very serious and disabling symptoms, as is 
indicated by the 70 percent evaluation currently assigned.  
However, the symptoms required for a 100 percent evaluation 
under 38 C.F.R. § 4.130, Code 9411 and the General Rating 
Formula for Mental Disorders are mostly if not completely 
absent.  

The veteran actively participates in his group sessions.  He 
was alert, oriented, and had insight at the March 2001 
examination, which further noted a fair fund of knowledge and 
judgment.  Therefore, gross impairment in thought process or 
communication has not been demonstrated.  

The veteran reported auditory hallucinations at the July 1999 
VA examination, but added that he knew not to act on them.  
He also reported hallucinations at the March 2004 hearings.  
However, these were not displayed at the March 2001 
examination, or elsewhere in the very large medical record 
available for review.  The Board must conclude that any 
delusions, flashbacks, or hallucinations experienced by the 
veteran are not persistent.  

There is no record of the veteran ever displaying grossly 
inappropriate behavior.  While June 1999 VA treatment 
records, and the July 1999 VA examination revealed a history 
of suicidal ideation with a reported attempt in 1996, and 
passive suicidal ideation was noted in March 2001, current 
and active suicidal and homicidal ideation has been denied in 
every recorded instance.  The veteran has denied having 
dangerous ideations on dozens of occasions since 2000.  The 
Board cannot conclude that the veteran is a persistent danger 
to himself or others.  

When the veteran was released from prison in June 1999, he 
initially lived in a VA facility.  However, his March 2004 
testimony shows that he currently has his own home.  The 
medical records show that the veteran is able to bath and 
dress himself, and his hygiene and appearance have 
consistently been described as adequate.  The veteran can 
drive a car and get himself to his appointments on time.  
Therefore, there is no evidence that the veteran is unable to 
perform activities of daily living.  The veteran consistently 
reports memory loss and difficulty in concentration, but 
there is no evidence that this memory loss is so severe that 
he is unable to remember his name or family members.  The 
veteran testified that he sometimes forgets where he is.  
However, the examinations and treatment records have found 
the veteran to be well oriented on every single occasion he 
was examined between 1998 and 2002.

The record indicates that during the period between September 
1998 and March 2001, the veteran's GAF scores were estimated 
to be 70, 65, 55, 40, and 50.  GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
[hereinafter DSM-IV].  A 61-70 rating indicates mild symptoms 
or some difficulty in social, occupational, or school 
functioning.  A score of 51-60 indicates moderate symptoms, 
or moderate difficulty in social, occupational or school 
functioning.  A score of 41 to 50 represents serious 
symptoms, or any serious impairment in social, occupational, 
or school functioning.  Finally, a score of 31 to 40 
represents some impairment to reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  (Ibid.).  

After consideration of the GAF scores and the symptoms each 
represent, the Board is unable to find that they provide a 
basis for an increased evaluation under the criteria of the 
General Rating Formula for Mental Disorders.  See 38 C.F.R. 
§ 4.130, Code 9411.  Three of the five scores were 51 or 
above, a fourth was only one point lower, and the average of 
all the scores is 56.  This represents mild to moderate 
symptoms.  The Board notes that the score of 40 is at the 
upper end of the range of symptoms representing some 
impairment in reality, or major impairment in other areas.  
However, this examination was conducted without the benefit 
of the veteran's claims folder, and it is unclear what VA 
records were available to the examiner.  There are extensive 
treatment records dated for the period immediately before and 
after this score was assigned, which reflect higher GAF 
scores or, as discussed above, do not contain evidence of 
symptomatology representing major impairment.  Finally, the 
examiner who assigned the score of 40 noted that the 
veteran's impairment was also due in equal parts to his 
nonservice connected depression and substance abuse.  
Therefore, the Board concludes that this one GAF score does 
not provide a basis for an increased evaluation for any 
portion of the period on appeal.  

Basically, the evidence does not show that the veteran's PTSD 
is productive of total occupational and social impairment.  
The March 2001 VA examiner indicated that the veteran could 
perform simple work, but would have difficulty interacting or 
competing for an extended basis.  The veteran has not worked 
for the past 12 months due to psychiatric reasons, but he is 
in receipt of a total rating based on unemployability.  
However, the Board finds that the preponderance of the 
evidence indicates that the veteran's PTSD symptomatology 
does not more nearly resemble that of total occupational and 
social impairment as defined by 38 C.F.R. § 4.130, Code 9411.

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  The veteran was admitted to a VA 
facility in June 1999, but this was for substance abuse 
treatment following release from prison.  There is no 
objective evidence that the veteran's PTSD presents such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to an initial evaluation in excess of 70 percent 
for PTSD is denied. 



	                        
____________________________________________
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


